Case 20-01795   Doc 1-1 Filed 01/21/20 Entered 01/21/20 21:18:43   Desc
                      Signature Pages Page 1 of 6
Case 20-01795   Doc 1-1 Filed 01/21/20 Entered 01/21/20 21:18:43   Desc
                      Signature Pages Page 2 of 6
Case 20-01795   Doc 1-1 Filed 01/21/20 Entered 01/21/20 21:18:43   Desc
                      Signature Pages Page 3 of 6
Case 20-01795   Doc 1-1 Filed 01/21/20 Entered 01/21/20 21:18:43   Desc
                      Signature Pages Page 4 of 6
Case 20-01795   Doc 1-1 Filed 01/21/20 Entered 01/21/20 21:18:43   Desc
                      Signature Pages Page 5 of 6
Case 20-01795   Doc 1-1 Filed 01/21/20 Entered 01/21/20 21:18:43   Desc
                      Signature Pages Page 6 of 6
